DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 11 and 15-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Oi et al. (9,019,551) in view Morita (2003/0133002).

 	Regarding claims 1, 11 and 18, Oi teaches a printing precision calibrating structure, comprising:
	multiple image forming assemblies (fig. 1, items 1) generating multiple sets of image forming substances (note that a “set” of image forming substances could be interpreted in a number of ways), wherein each of the sets of image forming substances four have different colors (fig. 1, Bk, C, M, Y) and are transfer-printed onto a flat surface of belt assembly (fig. 1, item 7) at substantially a same position of the belt assembly to form one point (see figs. 1, note that cyan and black image forming assemblies transfer print sets of pixels at substantially a same position of the belt to form overlapping points, i.e., one point) so that multiple points are formed by the sets of image forming substances and arranged in a straight connection line on the flat surface of the belt assembly (see fig. 1, note that any straight line drawn through the patterns in the sub-scanning direction would constitute a straight connection line);
	a sensor (fig. 1, items 11) detecting the points formed the image forming substances and arranged in the straight connection line on the flat surface of the belt assembly passing by the sensor to obtain a detected result (see fig. 1);
	a processor (note that the sensor is necessarily connected to a processor), which is electrically connected to the sensor (see fig. 1) and receives the detected result,
wherein the sensor is disposed downstream of the image forming assemblies, wherein the sensor is disposed under the belt assembly when the image forming assemblies are disposed under the belt assembly (see fig. 1, Note that sensor 11 and image forming assemblies are all under belt assembly) to face and sense a flat portion of the belt assembly extending horizontally from one of the image forming assemblies to a conveyance roller (see fig. 1, Note that the sensor 11 senses a flat portion of the belt just before the belt starts to curl around the roller. Note that a sensor aimed directly vertically would not function properly if the portion of the belt to be sensed was curling around a roller having a horizontal axis. That is, the image forming substances must all be at the same distance from the sensor through the reading, and if the sensor disclosed in figure 1 was pointed at a curling portion, the imaging substances would be changing in their distances from the sensor so as to render any reading of the sensor useless).
	Oi does not teach wherein the processor determines an angle between the straight connection line and a long side of the sensor extending in a main scan direction of the sensor according to the detected result obtained from the flat surface of the belt assembly, wherein the sensor is a contact image sensor and comprises multiple sensing elements being arranged in the main scan direction and detecting the points on the flat surface. Morita teaches wherein an optical image sensor is a contact image sensor (Morita, [0088]), wherein the CIS comprises multiple image sensing elements (Morita, [0088]) being arranged in the main scan direction (Morita, see fig. 3) wherein an angle between a straight connection line along a conveyance direction and a long side of the sensor extending in a main scan direction of the sensor is determined (Morita, see fig. 3, see figs 18-25, Note that a specific skew angle corresponds to each skew amount and that, when Morita’s CIS has an alpha of zero degrees, the limitation is met). It would have been obvious to one of ordinary skill in the art at the time of invention to use a contact image sensor, as disclosed by Morita, as the sensor disclosed by Oi because doing so would amount to combining prior art elements according to known methods to yield predictable results. In other words, while Oi does not do into detail about the specifics of what kind of sensor would be suitable for its device, Morita does detail such a sensor, and thus it would have been obvious for one looking to choose such a sensor to choose a contact image sensor. 
	Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to apply the skew determination technique disclosed by Morita to the device disclosed by Oi because doing so would amount to applying a known technique to a known device in need of improvement. In other words, Oi details the structural components of its device without going into specifics about how to operate its device, and thus Oi does not disclose exactly how its sensor 11 is to be employed. One of skill in the art would have looked to Morita for a teaching on how to operate the device disclosed by Oi so as to reduce skew. 
	Oi in view of Morita does not teach wherein the flat portion of the belt assembly extends from one of the image forming assemblies horizontally to a transfer printing portion where the image forming substances are transfer-printed from the belt assembly onto a sheet medium. However, according to MPEP 2144.04.IV.B, a change in shape is not patentable if one of ordinary skill in the art at the time of invention would have found such a change in shape obvious. Here, Oi teaches a belt with two linear segments extending from a feed roller so that a portion of the belt between the last image forming assembly and the transfer point has two legs, whereas the claimed invention has only a single leg as a linear segment between the last image forming assembly and the transfer point. Examiner maintains that one of ordinary skill in the art would have found the claimed arrangement to be a simple change in the shape of the belt disclosed by Oi at the time of invention.
	Further, it should be noted that, according to MPEP 2144.04.VI.C, a rearrangement of parts is only patentable if such a rearrangement modifies the operation of a prior art device. Here, both Oi and the claimed device use sensors to sense imaging substances downstream of imaging assemblies and before a transfer point for transferring those substances onto sheets. Whether the imaging assemblies are below or above the belt and whether the belt is bent or straight are just simple rearrangements of prior art parts that do not modify the operation of the device in any patentable way. 

	Regarding claim 15, Oi in view of Morita teaches the color printer according to claim 1, wherein the belt assembly is wider than the CIS disposed over the belt assembly (Morita, fig. 3). 

	Regarding claim 16, Oi in view of Morita teaches the color printer according to claim 1, wherein the image forming assemblies generate each of the sets of the image forming substances with the different colors at different time instants to form the point (Oi, see fig. 1, Note that as the belt travels by the image forming assemblies of the different colors, the colors are deposited at different time instants).

	Regarding claim 17, Oi in view of Morita teaches the color printer according to claim 1, wherein the CIS detects the points in a period after the flat surface of the belt assembly is transfer-printed with the points and before the flat surface of the belt assembly transfer-printed with the points is curved (Oi, see fig. 1, note that sensor 11 detects points after printing with units 1 and before the flat surface is curved at roller 8 for transferring the image to print media), and the flat surface of the belt assembly us kept flat in the period (see claim 1 rejection, Again, note that this is necessarily the case because if the belt was not kept flat, the results of the sensor would be of no value). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Oi in view of Morita as applied to claim 1 above, and further in view of Sakatani (8,964,246).

 	Regarding claim 14, Oi in view of Morita teaches the color printer according to claim 1. Oi in view of Morita does not teach wherein the CIS is disposed over the belt assembly with the long side of the CIS being disposed across two opposite edge portions of the belt assembly, which are connected to form a straight line perpendicular to a running direction of the belt assembly. Sakatani teaches this (see Sakatani, fig. 3A, Note CIS is disposed in the claimed manner). It would have been obvious to one of ordinary skill in the art at the time of invention to use the length of CIS disclosed by Sakatani instead of that disclosed by Oi in view of Morita because doing so would allow for detection over the entire width of the medium as opposed to just parts of the width 
Response to Arguments
Applicant's arguments filed 8/5/2022 have been fully considered but they are not persuasive. The claims have been amended to further specify the structure of the device, but the amendments fail to distinguish the claimed invention from the prior art. The rejections above have been updated to reflect the changes to the claims. The standing prior art rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853